Title: From George Washington to Botetourt, 8 December 1769
From: Washington, George
To: Botetourt, Norborne Berkeley, baron de



My Lord,
Decr 8th 1769.

When I had the honr of seeing your Lordship in May last, I took the liberty of mentioning, in a cursory manner, the claim of sundry Officers of the first Troops raisd in this Colony, in behalf of themselves, & the Soldiery of that day, to certain Lands westward of the Aligany Mountains which they humbly conceivd themselves entitled to under, by virtue of a Proclamation of Governor Dinwiddies; but the number of Grants which appear upon the Council Books—the number of Petitions depending before, & exhibited to, the honble Board for more Lands—a copy of which by your Excellency’s orders the House have seen renders it necessary in my humble opinion to give your Lordship the trouble of receiving a more full and perfect State of the nature of our claim to this quantity of Land containd in that Pro[clamatio]n and the inevitable consequences which must follow a delay.
In order to do this, my Lord two things may be necessary for me to premise, and those are the number of Men which were raisd under, and by means of that Proclamation, and the terms upon which they engaged.

In respect to the first, the Council journals, and other records of 1754 will proove that 300 was the number of Men which were voted for the purpose of Erecting a Fort at the Forks of Monongahele; and the Proclamation in the Month of Feby the same year affords ample testimony of the latter. I shall therefore beg leave to refer your Lordship to it.
Small as the number may seem, it is a Fact nevertheless well known, that the difficulty of enlisting them at that time, in an Infant Country unaccustomd to War, was not more clearly foreseen, than evidently experienced; and evincd to the World the Policy of the then adopted measure to procure Men for a Service which at one view appeard new, difficult, & hazardous, from the length of the March, uninhabited Country, and almost inaccessable Mountains, which were to be passed.
But let the motives which gave rise to this Proclamation have been founded in good, or ill policy, most certain it is the terms were offered—the conditions were embracd—and to all Intents & purposes considered, as a mutual contract between the Govermt and Adventurers; the latter of whom, always conceiving that the Lands were as firmly engagd to them as their pay, have omitted no oppertunity since of avowing their Pretensions to it.
It is humbly hopd therefore, that your Lordship and Council will be pleasd to take the matter into consideration, for the reasons which have been offered, but more especially for the two which follow.
One half of the Land promised by the Proclamation is to be laid of contiguous to the Forks of Monongahela, consequently cannot interfere in any manner whatsoever with the boundary Lines, admitting, that the most contracted one is finally established—And next, because the Country in general, but more especially that part of it where the first quantity is located, is settling very fast, & of course, every good, and fertile spot will be engrossd & occupied by others, whilst none but barren Hills, & rugged Mountains, will be left to those, who have toild, and bled for the Country, & whose right to a part of it is fixed by the strongest Assurances which Governmt coud give them so long ago as 1754. Unavailing is it to say, that the settlements of individuals illegal in their nature, are not to be respected—to remove them, woud proove a work of great difficulty; perhaps of equal cruelty, as most of these People are poor—swarming

with large Families—have sought out these retreats on which perhaps their future prospects in life may wholely depend.
Thus my Lord I have endeavourd to give your Lordship a genl view of the nature of our claim, and of the peculiar hardships which must follow the restriction of our Surveying of it—I shall now beg leave to mention one thing more which occurs on this subject & that is this.
It has been distantly askd, for I must own I never heard the matter regularly questiond, whether the Troops employd in the subsequent campaigns were not entitled to a share also of this 200,000 Acres of Land? to this it may be answerd, that a moments recurrance to the state of affairs in 1754 & the occn of raising Troops at that early period will demonstrate at once the Impropriety of such expectns, if any such there be; For 300 Men were adjudgd suff⟨ic’t⟩ to the Service then under contemplation, & 200,000 Acres of Land was offered as a bounty to obtain them; and though the number proovd insufft to accomplish the purpose for wch they were rais’d (as thousands afterwards likewise did) yet it is a Fact very well known that this body of Troops did actually advance into the Country claimd by the Enemy, & built a Fort there which they were obligd to surrender to supr Numbrs.
Besides, they woud beg leave to make this one observation more, in proof of their exclusive right to this Grant; and that is, that the next Campaign was made by His Majesty’s Troops under the Comd of Genl Braddock; and that all the Troops enlisted in this Colony after that time, did it upon a quite differt, & much better establishment, the Officers recg higher pay, & the Men greater bountys.
It must plainly appear therefore, in my humble opinion at least, that the grant of this Land was merely local, confind to that particular Enterprize then in view, and coud by no means be construed to extend to the multitude which afterwards engagd in the course of a Ten years War. We rest in full hope therefore my Lord that in this opinion yr Excellency & the Council will be, & that we shall be orderd the Lands upon the terms it was granted to us by Proclamn & as soon as the Affairs of Governt can possibly admit of it. I beg your Lordships excuse for the prolixty of this Letter—I was desirous that the whole matter shoud be clearly stated for your Lordships determination &

with all Imaginable respect I have the honr to be Yr Lordships most Obedt & most Hble Servt

G. W——n


P.S. Since writg the above I have been informd by Doctr Walker that the Lands near the Fort are reservd in the Indian Sale for the Traders—If so, as this woud have been the most valuable moiety of our grant we shall humbly hope to be endulg’d (this being an event wch coud not be foreseen) in laying the like qty in some other good spot of Earth rather than wait a determination of that matter in England.

